Citation Nr: 0431733	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  94-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1965.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in October 1994, 
April 1995, and January 1996 of the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California, 
which denied entitlement to service connection for PTSD.  

In May 2000, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran is not claiming a combat related stressor, 
and there is no evidence that he engaged in combat.

2.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court has 
found that this regulation imposes a fourth VCAA notice 
requirement.  Pelegrini v. Principi, 18 Vet. App. 112, 120-1 
(2004).  

In a letters dated in February 2002 and March 2002, VA 
notified the veteran of the evidence needed to substantiate 
the claim and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The letters informed the veteran that he could 
submit his own evidence.  This notice served to inform the 
veteran that he could submit relevant evidence in his 
possession.  

In Pelegrini, the Court held that the VCAA and implementing 
regulations provide that before an initial unfavorable agency 
of original jurisdiction (AOJ) decision is issued on a claim, 
a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in October 1994.  The veteran was provided 
with VCAA content complying notice in March 2002.  The 
veteran ultimately received the required notice through the 
above cited letter.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records and service personnel 
records were obtained.  Pertinent VA treatment records, 
including mental health treatment and hospital records dated 
from 1980 to 2004, were obtained.  There is no identified 
relevant evidence that has not been accounted for.   

In letters dated in April 1994, July 2000, February 2002, and 
March 2002, the RO informed the veteran that in order to 
evaluate his claim for service connection for PTSD, they 
needed a personal description of the traumatic events which 
caused the PTSD.  The RO informed that veteran that they 
needed a complete, detailed description of the in-service 
stressors including a description of the upsetting events or 
experiences, dates, names, places, and the names of the 
persons involved.  The veteran was advised that if the RO 
could not confirmer a stressor, the claim would be denied.  
The veteran was sent a questionnaire entitled "Information 
in Support of Claim for Service Connection for PTSD" to 
complete and return to the RO.  The veteran responded to the 
April 1994 letter, but he did not respond to the RO's 
requests for additional specific information regarding the 
stressor events.  

As noted above, the RO requested specific information from 
the veteran regarding his in-service stressors in 2000 and 
2002.  The RO did not forward the information about the 
veteran's claimed stressor events to the U.S. Armed Services 
Center for Unit Records Research (USASCRUR) for corroboration 
because the veteran did not report stressors that could be 
verified by military records or he did not report specific 
dates of the stressor events, such as the date of being under 
attack.    

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The veteran underwent VA psychiatric 
examinations in July 1994 and June 1998.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record contains evidence in support of two of the three 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f).  

The record shows that the veteran underwent a psychiatric 
hospitalization from September to November 1994.  The 
diagnosis was PTSD and history of alcohol abuse.  The 
hospital records note that the veteran reported a stressor of 
witnessing four civilians murdered.  

An April 1995 psychosocial summary indicates that the 
therapist concluded that the veteran had chronic PTSD and 
alcohol dependence in early full remission.  The therapist 
indicated that the veteran suffered from symptoms which were 
consistent with PTSD and the trauma was witnessing the murder 
of a Korean family in service.  

A June 1998 VA psychiatric examination report indicates that 
the veteran's chief complaint was, "I have post-traumatic 
stress disorder." diagnosis was PTSD and schizo-affective 
disorder.  The examiner indicated that the veteran appeared 
to be suffering from PTSD although some caution must be 
exercised as the veteran also appeared to be suffering from 
the syndrome of "appropriate answers" which might affect 
people who had been in prison.  The examiner noted that many 
of these people were very familiar with the system, and knew 
what to say in order to obtain secondary gain.  The examiner 
stated that with the symptomatology the veteran gave, a 
diagnosis of PTSD could be made.  The veteran reportedly 
refused to take psychological testing, but the examiner 
commented that this would have no bearing on the diagnoses.

Fairly extensive treatment records dated subsequent to the 
June 1998 examination do not report the presence of PTSD.

There is no evidence that the veteran engaged in combat with 
the enemy, and the veteran does not assert that he did.  In 
an April 1994 statement, the veteran stated that he was not 
exposed to enemy fire.  The June 1998 VA examination report 
indicates that the veteran reported that he did not see 
combat in Southeast Asia.  There is no indication in the 
service records that the veteran was awarded a medal 
indicative of combat.  Since there is no evidence that the 
veteran engaged in combat, and he is not claiming combat 
related stressors, a grant of service connection requires 
credible supporting evidence of the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The evidence of record shows that the veteran served in Korea 
from September 1964 to September 1965.  The service records 
show that the veteran served with the 833rd Ordnance Company 
and his military occupation was supply clerk.  

The veteran has reported stressor events which occurred while 
the veteran served in South Korea.  In a November 1989 
statement, the veteran indicated that he was exposed to a 
tremendous amount of pressure while serving on active duty in 
Korea due to the type of the work he was involved in.  

In an August 1993 statement, the veteran stated that he 
served with the 833rd Ordnance Company at "the Maximum 
Security Area, Special Weapons Compound" in South Korea.  
The veteran stated that he was on high alert and was under 
high stress because of infiltration of North Korean communist 
agents.  The veteran stated that he was on guard duty and 
patrol duty in defense of 23 bunkers.  

In an April 1994 statement, the veteran indicated that he 
served a 13 month tour in South Korea.  He stated that he 
served with the 631st Ordnance Company, 15 mile outside of 
Tajun, Korea.  The veteran stated that he worked at the 
Maximum Security Area, Special Weapons Compound.  

The veteran stated that he was required to perform search and 
seizure missions in conjunction with the Korea Republic 
Soldiers outside of the Maximum Security Area for North 
Korean saboteurs and communist agents.  He also stated that 
he believed there were two infiltrations by communist agents.  
He related that he experienced moments of tension and anxiety 
attacks.  He added that one time, they were "seven minutes 
from a strike by the North Koreans."  He reported that he 
suffered two breakdowns and was assigned to light duty.  

In an undated questionnaire the veteran reported that he 
served one tour of duty in Southeast Asia from September 1963 
to September 1965.  

In the report of an examination conducted in July 1994, a 
psychologist noted that the veteran reported serving one tour 
of duty in Vietnam from 1963 to 1965

On the VA psychiatric examination conducted in July 1994, it 
was reported only that the veteran had served in Korea.  
Psychological testing was consistent with PTSD.

An April 1995 psychosocial summary report indicates that the 
veteran described a specific stressor event.  He stated that 
while working with the 833rd Ordnance Company, his primary 
duty was to "support and protect the Maximum Security 
Area."  The veteran stated that he performed patrol and 
guard duties.  

The veteran reported that in March 1965, after serving on 
double duty, he decided to get away.  The veteran indicated 
that he took a jeep and went off post to a nearby town called 
Tajun, Korea.  The veteran stated that while enroute, he came 
upon two Korean soldiers interrogating a Korean family of 
four. 

The veteran stated that he was asked by the soldiers to help 
interrogate the family and the family also asked him for 
help.  The veteran stated that he did nothing and he 
witnessed the two Korean soldiers shoot and kill the family.  
The veteran stated that he went back on base and he did not 
report or share what had happened because he was not supposed 
to be off base.  He also reported that he had witnessed 
"many terrible things" while in service, but would not give 
details.  The stressor event of witnessing the murder of the 
Korean family was also noted in VA mental health treatment 
records dated in January 1995, February 1995, and July 1995.  

An August 1995 VA treatment record indicates that the veteran 
described a military trauma.  The veteran reported that 
during his military tour in South Korea, he experienced 
atrocities such as a threat to life and the killing four 
civilians by mistake.  

During the June 1998 VA psychiatric examination, the veteran 
reported that he did not serve in combat, but that while 
serving in "Southeast Asia," there was a lot of 
"infiltrative activity going on during the cold war."  The 
veteran reported that his unit and three or four other men 
had to kill an entire family because they were infiltrators.  

While there is arguably evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125, and of a link between in-
service stressors and that diagnosis, there is no credible 
supporting evidence that the claimed stressors occurred.  The 
veteran did not submit any evidence to support that this 
stressor event occurred.  In fact, he indicated that he did 
not share this experience with anyone when he returned to 
base, and did not report this incident to his superiors.  
Thus, there were no persons who would have knowledge of this 
event.  The veteran indicated that this event occurred off 
base and involved Korean soldiers and civilians.  Therefore, 
the US Army, the NPRC, and USASCRUR would be unable to verify 
this event.  In fact, the RO was unable to obtain any 
credible supporting information.  

It is also worth noting that the veteran's description of the 
stressor has differed over time.  On some occasions involving 
only Korean soldiers, on others involving Korean and U.S. 
soldiers, and in still others involving only U.S. soldiers.  
Some of his descriptions suggest he participated in the 
killing, while others suggest that he only observed.  This 
variability adds to the difficulty of obtaining supporting 
evidence.

Also problematic is his occasional report of serving in 
Vietnam, while other records, including service personnel 
records, show that his only foreign service was in Korea.

The Board finds that there is no credible supporting evidence 
that the claimed stressor event, which involved the 
accidental (or in some versions, the intentional) killing of 
a Korean family, occurred.

The other stressor events, including being afraid, 
experiencing tension and anxiety, being afraid of an attack, 
being afraid of communist infiltrators, are also without 
credible supporting evidence.  The veteran also reported that 
he went on patrols and was on guard duty, and he also had to 
handle explosives.  These stressors were not reported on the 
examinations when PTSD was diagnosed, and did not, 
reportedly, serve as the basis for the diagnoses of PTSD.

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy, and there is no credible supporting 
evidence of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection is not warranted 
for that disorder.


ORDER

Entitlement to service connection for PTSD is denied.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



